United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.W., Appellant
and
U.S. POSTAL SERVICE, CHARLOTTE
PROCESSING & DISTRIBUTION CENTER,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Daniel F. Read, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1007
Issued: October 4, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 5, 2012 appellant filed a timely appeal from a November 2, 2011 decision of the
Office of Workers’ Compensation Programs (OWCP) regarding a schedule award.1 Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained more than a 10 percent
impairment of the left arm, for which he received a schedule award.

1

Counsel did not appeal an August 31, 2011 schedule award for a 10 percent impairment of the right arm. In his
correspondence to the Board, he indicated that the right arm was related to a separate claim for a traumatic back
injury under File No. xxxxxx076, appealed to the Board on March 28, 2012 and docketed as No. 12-969. Therefore,
the Board will not review the issue of permanent impairment of the right arm on the present appeal.
2

5 U.S.C. § 8101 et seq.

On appeal, counsel explained that appellant filed the present claim because OWCP
denied a traumatic March 27, 2010 back injury under a separate claim.
FACTUAL HISTORY
OWCP accepted that on or before June 9, 2010 appellant, then a 53-year-old mail
processing clerk, sustained bilateral acromioclavicular impingement due to repetitive lifting at
work.
Dr. Jeffrey A. Knapp an attending Board-certified orthopedic surgeon, submitted reports
dated April 7 to June 18, 2010 diagnosing severe left thoracic and scapular pain.3 Appellant was
then seen by Dr. Ranjan Maitra, an attending Board-certified orthopedic surgeon, who diagnosed
bilateral acromioclavicular arthrosis on July 28, 2010. As conservative measures failed to
relieve appellant’s symptoms, on October 1, 2010, Dr. Maitra performed a left shoulder
arthroscopy with subacromial decompression and distal clavicle resection, approved by OWCP.
In a February 7, 2011 report, Dr. Maitra diagnosed resolved impingement of the left shoulder and
released appellant to full duty with no restrictions. He opined that appellant had attained
maximum medical improvement. Dr. Maitra assessed 10 percent impairment of the left arm.
On July 6, 2011 appellant claimed a schedule award. On August 31, 2011 OWCP
referred the medical record and a statement of accepted facts to a medical adviser to determine
the percentage of permanent impairment to the left arm utilizing the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter,
“A.M.A., Guides”).
In an August 31, 2011 report, Dr. H.P. Hogshead, an OWCP medical adviser, reviewed
the medical record. He concurred with Dr. Maitra’s finding that appellant had reached maximum
medical improvement. Referring to Table 15-5, page 4034 of the sixth edition of the A.M.A.,
Guides, Dr. Hogshead found a class 1 diagnosis-based impairment (CDX) for a distal clavicle
resection, entailing a default rating of 10 percent. He noted a grade modifier for Functional
History (GMFH) of 1 according to Table 15-7, page 4065 as appellant was released to full duty
and a grade modifier for Physical Examination (GMPE) of 1 according to Table 15-8.6 The
medical adviser noted that the grade modifier for Clinical Studies (GMCS) was not applicable
according to Table 15-97 as appellant had no residuals after surgery. Using the net adjustment
formula of (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX), or (1-1) + (1-1) + (0-1), he
calculated a grade adjustment of zero, resulting in a 10 percent impairment of the left upper
extremity.
3

An April 22, 2010 magnetic resonance imaging (MRI) scan of the cervical spine showed mild left C5-6
foraminal stenosis. A June 10, 2010 thoracic MRI scan showed multilevel degenerative disc disease.
4

Table 15-5, page 403 of the A.M.A., Guides is entitled “Shoulder Regional Grid.”

5

Table 15-7, page 406 of the A.M.A., Guides is entitled “Adjustment Grid Summary.”

6

Table 15-8, page 408 of the A.M.A., Guides is entitled “Physical Examination Adjustment: Upper Extremities.”

7

Table 15-9, page 410 of the A.M.A., Guides is entitled “Clinical Studies Adjustment: Upper Extremities.”

2

By decision dated November 2, 2011, OWCP granted appellant a schedule award for a 10
percent permanent impairment of the left upper extremity. The period of the award ran from
October 20, 2011 to May 25, 2012.
LEGAL PRECEDENT
The schedule award provisions of FECA8 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA, however,
does not specify the manner in which the percentage loss of a member shall be determined. The
method used in making such determination is a mater which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The
American Medical Association, Guides to the Evaluation of Permanent Impairment has been
adopted by OWCP as a standard for evaluation of schedule losses and the Board has concurred in
such adoption.9 For schedule awards after May 1, 2009, the impairment is evaluated under the
sixth edition of the A.M.A., Guides, published in 2008.10
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).11 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on GMFH, GMPE
and GMCS.12 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS CDX). The A.M.A., Guides divides the upper extremity into regions for rating purposes. The
shoulder is one of the designated regions.13
ANALYSIS
OWCP accepted that appellant sustained bilateral acromioclavicular impingement.
Dr. Maitra, an attending Board-certified orthopedic surgeon, performed a left rotator cuff repair
with subacromial decompression and distal clavicle resection on October 1, 2010, approved by
OWCP. Appellant claimed a schedule award on July 6, 2011.
In support of his claim for a permanent impairment of the left upper extremity, appellant
submitted a February 7, 2011 report from Dr. Maitra finding that he had attained maximum
8

5 U.S.C. § 8107.

9

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
11

A.M.A., Guides 3 (6th ed. 2008), section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”
12

Id. at 494-531.

13

Id. at 384, Figure 15-1, “Upper Extremity Regions.”

3

medical improvement, with a 10 percent impairment of the left arm. However, Dr. Maitra did
not refer to the A.M.A., Guides or address how he rated the impairment to appellant’s left arm.
To determine the appropriate percentage of permanent impairment, OWCP referred the medical
record and statement of accepted facts to an OWCP medical adviser.
In an August 31, 2011 report, Dr. Hogshead found that according to Table 15-5 of the
A.M.A., Guides, appellant had a class 1 CDX for a distal clavicle resection, with a default rating
of 10 percent. He opined that as appellant had an excellent surgical result with no residual
symptoms, the net adjustment formula of (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX),
or (1-1) + (1-1) + (0-1), resulted in a grade adjustment of zero. This resulted in a 10 percent
impairment of the left upper extremity.
The Board finds that the medical adviser applied the appropriate tables and grading
schemes of the A.M.A., Guides in determining the 10 percent impairment using the diagnosisbased rating method. Dr. Hogshead based his opinion on the medical record and a statement of
accepted facts. He correctly applied the A.M.A., Guides’ net adjustment formula to calculate a
10 percent diagnosis-based impairment of the right upper extremity. Dr. Maitra also found a 10
percent impairment of the left upper extremity. Therefore, OWCP’s November 2, 2011 schedule
award determination is appropriate under the law and facts of this case.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that he sustained more than a 10
percent impairment of the left upper extremity, for which he received a schedule award.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 2, 2011 is affirmed.
Issued: October 4, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

